Citation Nr: 1122339	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for plantar fasciitis, left foot.

4.  Entitlement to service connection for plantar fasciitis, right foot.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1971, with additional service in the South Carolina National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following a review of the record, the Board finds that additional development is required before the claims may be adjudicated, as will be discussed below.  

The Veteran contends in a December 2006 statement that she had active service as an Air National Guardsman for approximately 27 years until February 1, 2006, and that she was diagnosed with bilateral knee, feet and shoulder disabilities in 2005.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Moreover, active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserve service includes service with the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

At the outset, it is observed that the Veteran had approximately ten months of active duty service in 1970 and 1971.  The record also indicates that she served in an inactive duty status with the South Carolina National Guard for approximately twenty-seven years, until February 2006.  The Veteran indicates in an April 2006 statement that she had been a Civil Service Employee at McEntire Air National Guard Base from March 1997 to the date of the letter.  An Office of Personnel Management form indicates that the Veteran was a GS-6, with a position of packer.  The Board notes in this regard that being a General Schedule Federal Employee does not equate to active duty status and does not confer the presumptions afforded to such personnel.  

The Board additionally notes that an April 2007 letter from the Columbia RO requested that the Veteran submit DD 214s documenting entry and separation dates for active duty periods.  She has not responded with any information which would allow verification of any other active duty periods.  

However, the Board does find that additional development is necessary concerning the association of the Veteran's National Guard records with the claims file.  In this regard, the RO requested records from the Adjutant General of South Carolina in July 2006.  There was no response to this request.  Moreover, while the record does contain some records of treatment during the Veteran's National Guard service, it does not appear that such records are all-inclusive.  Additionally, the documentation as to retirement points clearly does not encompass the entire period of her National Guard service.  Thus, the RO/AMC should again request records from the Adjutant General of South Carolina.

The Veteran should also be requested to submit any relevant treatment records associated with her National Guard training that she has in her possession.

The Board additionally notes that VA treatment records and examinations reveal diagnoses of the claimed disorders during the relevant period.  More specifically, the July 2006 VA examination indicates that the Veteran had mild degenerative joint disease of the shoulders.  A March 2008 VA examination reflects diagnoses of left rotator cuff weakness, left shoulder impingement syndrome, degenerative joint disease of the bilateral knees, bilateral plantar fasciitis and mild bilateral pes planus.

Furthermore, regarding the knee claims, the record indicates that the current disability might have arisen from an injury during a period of training with the National Guard.  In this regard, a January 2005 line of duty determination indicates that the Veteran's commander, with much reservation, recommended a finding of "In the Line of Duty" as the Veteran claimed she experienced pain in her knees on October 2, 2004, while participating in a stepping assessment during a physical fitness examination.  She was subsequently diagnosed with delayed sprain to the knees by her private physician.  However, the Board notes that VA treatment records indicate that she has rheumatology consults every six months.  Additionally, a June 2007 treatment note indicates that the Veteran's chronic joint discomfort is attributable to her diagnosed Sjogren's Syndrome.  Thus, it is unclear whether the Veteran has a current bilateral knee disability related to the claimed injury while in an inactive duty for training status or whether the Veteran's disease, Sjogren's syndrome, is responsible for her symptoms.  Thus, the Board finds that a VA examination is necessary to determine the etiology of any currently existing bilateral knee disability.
   
Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Obtain from the South Carolina Adjutant General any records pertaining to the Veteran.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Ask the Veteran to submit any treatment records associated with her National Guard duty that she has in her possession.

3.  Obtain and associate with the claims file relevant VA treatment records not already associated therewith.

4.  Upon completion of the above, afford the Veteran a VA examination by an examiner with appropriate expertise.  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a current bilateral knee disability which first manifested during training on October 2, 2004, and is due to an injury sustained at that time (or is otherwise attributable to her period of active duty service).  In the alternative, the examiner should consider whether the Veteran's current bilateral knee disability is related to a chronic disease process, such as her diagnosed Sjogren's Syndrome, rather than an injury incurred while the Veteran participated in a physical fitness examination on October 2, 2004.

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  A full rationale for any opinion provided is a necessary component of the examination report.

5.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


